


109 HR 5110 : More Water and More Energy Act of

U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		109th CONGRESS
		2d Session
		H. R. 5110
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 6, 2006
			Received
		
		AN ACT
		To facilitate the use for irrigation and
		  other purposes of water produced in connection with development of energy
		  resources.
	
	
		1.Short titleThis Act may be cited as the
			 More Water and More Energy Act of
			 2006.
		2.Produced
			 waterThe Water Resources
			 Research Act of 1984 (42 U.S.C. 10301 et seq.) is
			 amended by adding at the end thereof a new section, as follows:
			
				112.Produced
				water
					(a)StudyThe Secretary, acting through the
				Commissioner of Reclamation and the Director of the United States Geological
				Survey, shall conduct a study to identify—
						(1)the technical,
				economic, environmental (including potential adverse effects on water quality),
				legal, and other obstacles to increasing the extent to which produced water can
				be used for irrigation and other purposes; and
						(2)the legislative,
				administrative, and other actions that could reduce or eliminate such
				obstacles.
						(b)ReportNot
				later than one year after the date of the enactment of this section, the
				Secretary shall report to the Committee on Resources of the House of
				Representatives and the Committee on Energy and Natural Resources of the Senate
				regarding the results of the study required by this section.
					(c)Projects
				authorized
						(1)In the
				implementation of authority available to the Secretary prior to the date of
				enactment of this section and subject to the availability of funds appropriated
				for the purpose, the following projects are authorized:
							(A)At least one
				project in one of the Upper Basin States.
							(B)At least one
				project in one of the Lower Basin States other than California.
							(C)At least one
				project in California.
							(2)Funds obligated
				under this subsection—
							(A)shall not exceed
				$1,000,000 for any project;
							(B)shall be used to
				pay not more than 50 percent of the total cost of a project;
							(C)shall not be used
				for operation or maintenance of any facility; and
							(D)may be in addition
				to assistance provided by the United States pursuant to other provisions of
				law.
							(d)Additional
				consultation, review, advice, and commentIn implementing this
				section, including preparation of the report required by subsection (b) and the
				establishment of criteria to be used in connection with award of assistance
				pursuant to subsection (c), the Secretary shall—
						(1)consult with the
				Secretary of Energy, the Administrator of the Environmental Protection Agency,
				and appropriate Governors and local officials;
						(2)review any
				relevant information developed in connection with research carried out by
				others, including research carried out pursuant to section 999 of
				Public Law
				109–58, and to the extent the Secretary considers advisable
				include such information in the report required by paragraph (3);
						(3)seek the advice of
				individuals with relevant professional or academic expertise and of companies
				or individuals with industrial experience, particularly experience related to
				production of oil, natural gas, or other energy resources, including geothermal
				resources; and
						(4)solicit comments
				and suggestions from the public.
						(e)Relationship to
				State laws and interstate authorities and compactsNothing in
				this section shall be construed as superseding, modifying, abrogating, or
				limiting—
						(1)the effect of any
				State law or any interstate authority or compact with regard to any use of
				water or the regulation of water quantity or quality; or
						(2)the applicability
				or effect of any Federal law or regulation.
						(f)DefinitionsIn
				this section:
						(1)The term
				produced water means water from an underground source, that is
				brought to the surface as part of the process of exploration for or development
				of oil, natural gas, coalbed methane, or any other substance to be used as an
				energy source.
						(2)The term
				Secretary means the Secretary of the Interior.
						(3)The term
				Upper Basin States means the States of Colorado, New Mexico,
				Utah, and Wyoming.
						(4)The term
				Lower Basin States means the States of Arizona, California, and
				Nevada.
						(5)The term
				project means the provision of financial assistance for the
				development of a facility to demonstrate the feasibility, effectiveness, and
				safety of processes to increase the extent to which produced water may be
				recovered and made suitable for use for irrigation, municipal or industrial
				uses, or other purposes.
						(g)Authorization of
				appropriationsThere are
				authorized to be appropriated—
						(1)$1,000,000 to carry out the study required
				by subsection (a); and
						(2)$5,000,000 to carry out the other
				provisions of this
				section.
						.
		
	
		
			Passed the House of
			 Representatives December 5, 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
